DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021, and 7/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim20 is objected to because of the following informalities:  “claim 1” in line 1 appears to be a misspelling of “claim 19”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 4-6, 10-11, 13-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Wang Wei et al. (CN111428443).
Regarding claim 1, Wang Wei et al. do teach 
a method for entity linking (¶ 0001: “An Entity Linking Method Based on Entity Context Semantic Interaction”), 
comprising: 
acquiring a target text (¶ n0009 line 1: “the query text is q” (acquiring a target text)); 
determining at least one entity mention included in the target text (¶ n0009 lines 1-2: “the entity to be linked in the query text” (included in the target text) “that is, the query entity” (is an entity mention) “denoted as m”); 
determining a candidate entity corresponding to each of the entity mention based on a preset knowledge base (¶ n0006: “candidate entities” (a candidate entity) “are generated” (is determined) “by exact matching with entities in the knowledge base” (using a knowledge base) “and all candidate entities are entities with the same name as the query entity” (for each entity mention)); 
determining a reference text of each of the candidate entity and determining additional feature information of each of the candidate entity (¶ n0016: “Connect all the attributes” (determining additional feature information) “and description information” (and reference information) “of the candidate entity” (of each candidate entity) “in the knowledge base as the text information” (in text) “of the candidate entity”, where the “attributes” (the features) comprise of “le” “the length of the candidate entity text” (¶ n0018), and/or “head” information constructed using plurality of “candidate entity texts” (page 4 lines 1-2), and/or “score” (another feature) associated with a “Candidate entity” (¶ n0101”) ;  also ¶ n0034 page 5 lines 3+: “splicing” “and multiplying the text representation” “after attention and the original encoded representation respectively to obtain the final link text representation qM and the final candidate entity text representation” (reference text of the candidate entity)); 
and determining an entity linking result based on the target text, each of the reference text, and each piece of the additional feature information (¶ n0009 lines 1+: “the entity to be linked” (linking) “in the query text” “is denoted as m” “the text representation” “of the query entity” (entity reference text plus entity additional feature information) “and the query text” (and the target text) “is denoted as the link text qM”; i.e., according to ¶ n0016 lines 1-2: “Connect all the attributes and description information of the candidate entity in the knowledge base as the text information of the candidate entity” (i.e., the “query entity” “text representation” or “text information” used in the “link” has embedded in it the “attribute” “information” (feature information) as well as “description information” (reference text)).

Regarding claim 2, Wang Wei et al. do teach the method according to claim 1, wherein the determining the at least one entity mention included in the target text comprises: 
determining a text embedding vector and a relevant eigenvector of the target text (¶n0034 lines 1+: “obtain the linked text representation related to the candidate entity text” (determining a text embedding vector) “and the candidate entity text representation related to the linked text” (and a relevant eigenvector of the target text)) ; 
fusing the text embedding vector and the relevant eigenvector to obtain a fused vector (¶n 0034 page 5 lines 1+: “and fine-grained fusion” (and fusing) “of the two texts” (of the text embedding vector and the relevant eigenvector) “to extract the local similar features of the two”);  
and determining the at least one entity mention based on the fused vector (¶ n0034 page 5 lines 2-3: “and further compare the differences in text details” (based on the fusion vector) “for entities” (determine at least one entity mention) “with the same name to improve similar features”). 

Regarding claim 4, Wang Wei et al. do teach the method according to claim 1, wherein the determining the reference text of each of the candidate entity comprises: 
acquiring, for each candidate entity, at least one description text of the candidate entity (¶n0034 lines 1+: “obtain the linked text representation related to the candidate entity text” (one description text) “and the candidate entity text representation” (a second description text of the candidate entity) “related to the linked text”); 
and splicing each of the description text to obtain the reference text of the candidate entity (¶ n0034 page 5 lines 3+: “splicing” (splicing) “and multiplying the text representation” (each of the description text) “after attention and the original encoded representation respectively to obtain the final link text representation qM and the final candidate entity text representation” (to obtain reference text of the candidate entity)).

Regarding claim 5, Wang Wei et al. do teach the method according to claim 1, wherein the additional feature information comprises an entity embedding vector (page 4 lines 1-2: “Q, K, and V are all candidate entity texts, and dk is the size of the hidden layer of each head” (an entity embedding vector which happens to be an additional feature describing a named entity)); 
and  the determining the additional feature information of each of the candidate entity comprises: 
acquiring, for each candidate entity, description information of the candidate entity (page 4 lines 1-2: “Q, K, and V are all candidate entity texts” (candidate entity description information is acquired for a candidate entity)); 
acquiring a triplet sequence related to the candidate entity (¶ n0024: “headi= Attention(Qi,Ki,Vi)” (a triplet sequence related to “Q” “K” and “V” which are “candidate entity texts” (related to the candidate entity)); 
and determining the entity embedding vector of the candidate entity based on the candidate entity, the description information, the triplet sequence, and a pretrained vector determining model ((¶ n0024: “headi= Attention(Qi,Ki,Vi)” (“headi” (the entity embedding vector) depends on “(Qi,Ki,Vi)” (the triplet sequence), where each of “Qi”, “Ki” and “Vi” are “candidate entity texts” (description information associated with the candidate entity which therefore depend on the candidate entity) and they are obtained using a “bidirectional LSTM network” (a pretrained vector determining model (¶ n0011)) ).

Regarding claim 6, Wang Wei et al. do teach the method according to claim 1, wherein the additional feature information comprises at least one upperseat concept and a probability corresponding to each of the upperseat concept (according to ¶ n0104 lines 8-9: “the entity” (candidate entity) “cold” “result[s] in a high similarity score” (is associated with a “similarity” (an upperseat concept) which itself corresponds to a “score” (a probability as well as a feature describing the candidate entity)) ; 
and the determining the additional feature information of each of the candidate entity comprises: 
determining, for each candidate entity, at least one upperseat concept of the candidate entity and the probability corresponding to each of the upperseat concept based on the candidate entity and a preset concept predicting model, to obtain a probability sequence (according to ¶ n0104 lines 8-9: “the entity” (candidate entity) “cold” “result[s] in a high similarity” (is associated with a “similarity” (an upperseat concept) which itself corresponds to a “score” (a probability as well as a feature describing the candidate entity and thus is based on the candidate entity), and the computation of the “score” (probability for each candidate entity or a sequence of probabilities for when there are plurality of candidate entities) is utilized by “The method based on semantic similarity” (a preset concept predicting model (¶ n0093 last sentence)).

Regarding claim 10, Wang Wei et al. do teach an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein  the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, such that the at least one processor can perform operations (“LSTM network coding” used throughout to do the method steps require strong computer with processor CPU and memory used by the processor with associated instructions and programs)
Comprising: 
acquiring a target text (¶ n0009 line 1: “the query text is q” (acquiring a target text)); 
determining at least one entity mention included in the target text (¶ n0009 lines 1-2: “the entity to be linked in the query text” (included in the target text) “that is, the query entity” (is an entity mention) “denoted as m”); 
determining a candidate entity corresponding to each of the entity mention based on a preset knowledge base (¶ n0006: “candidate entities” (a candidate entity) “are generated” (is determined) “by exact matching with entities in the knowledge base” (using a knowledge base) “and all candidate entities are entities with the same name as the query entity” (for each entity mention)); 
determining a reference text of each of the candidate entity and determining additional feature information of each of the candidate entity (¶ n0016: “Connect all the attributes” (determining additional feature information) “and description information” (and reference information) “of the candidate entity” (of each candidate entity) “in the knowledge base as the text information” (in text) “of the candidate entity”, where the “attributes” (the features) comprise of “le” “the length of the candidate entity text” (¶ n0018), and/or “head” information constructed using plurality of “candidate entity texts” (page 4 lines 1-2), and/or “score” (another feature) associated with a “Candidate entity” (¶ n0101”) ;  also ¶ n0034 page 5 lines 3+: “splicing” “and multiplying the text representation” “after attention and the original encoded representation respectively to obtain the final link text representation qM and the final candidate entity text representation” (reference text of the candidate entity)); 
and determining an entity linking result based on the target text, each of the reference text, and each piece of the additional feature information (¶ n0009 lines 1+: “the entity to be linked” (linking) “in the query text” “is denoted as m” “the text representation” “of the query entity” (entity reference text plus entity additional feature information) “and the query text” (and the target text) “is denoted as the link text qM”; i.e., according to ¶ n0016 lines 1-2: “Connect all the attributes and description information of the candidate entity in the knowledge base as the text information of the candidate entity” (i.e., the “query entity” “text representation” or “text information” used in the “link” has embedded in it the “attribute” “information” (feature information) as well as “description information” (reference text)).

Regarding claim 11, Wang Wei et al. do teach the electronic device according to claim 10, wherein the determining the at least one entity mention included in the target text comprises: 
determining a text embedding vector and a relevant eigenvector of the target text (¶n0034 lines 1+: “obtain the linked text representation related to the candidate entity text” (determining a text embedding vector) “and the candidate entity text representation related to the linked text” (and a relevant eigenvector of the target text)) ; 
fusing the text embedding vector and the relevant eigenvector to obtain a fused vector (¶n 0034 page 5 lines 1+: “and fine-grained fusion” (and fusing) “of the two texts” (of the text embedding vector and the relevant eigenvector) “to extract the local similar features of the two”);  
and determining the at least one entity mention based on the fused vector (¶ n0034 page 5 lines 2-3: “and further compare the differences in text details” (based on the fusion vector) “for entities” (determine at least one entity mention) “with the same name to improve similar features”). 

Regarding claim 13, Wang Wei et al. do teach the electronic device according to claim 10, wherein the determining the reference text of each of the candidate entity comprises: 
acquiring, for each candidate entity, at least one description text of the candidate entity (¶n0034 lines 1+: “obtain the linked text representation related to the candidate entity text” (one description text) “and the candidate entity text representation” (a second description text of the candidate entity) “related to the linked text”); 
and splicing each of the description text to obtain the reference text of the candidate entity (¶ n0034 page 5 lines 3+: “splicing” (splicing) “and multiplying the text representation” (each of the description text) “after attention and the original encoded representation respectively to obtain the final link text representation qM and the final candidate entity text representation” (to obtain reference text of the candidate entity)).

Regarding claim 14, Wang Wei et al. do teach the electronic device according to claim 10, wherein the additional feature information comprises an entity embedding vector (page 4 lines 1-2: “Q, K, and V are all candidate entity texts, and dk is the size of the hidden layer of each head” (an entity embedding vector which happens to be an additional feature describing a named entity)); 
and  the determining the additional feature information of each of the candidate entity comprises: 
acquiring, for each candidate entity, description information of the candidate entity (page 4 lines 1-2: “Q, K, and V are all candidate entity texts” (candidate entity description information is acquired for a candidate entity)); 
acquiring a triplet sequence related to the candidate entity (¶ n0024: “headi= Attention(Qi,Ki,Vi)” (a triplet sequence related to “Q” “K” and “V” which are “candidate entity texts” (related to the candidate entity)); 
and determining the entity embedding vector of the candidate entity based on the candidate entity, the description information, the triplet sequence, and a pretrained vector determining model ((¶ n0024: “headi= Attention(Qi,Ki,Vi)” (“headi” (the entity embedding vector) depends on “(Qi,Ki,Vi)” (the triplet sequence), where each of “Qi”, “Ki” and “Vi” are “candidate entity texts” (description information associated with the candidate entity which therefore depend on the candidate entity) and they are obtained using a “bidirectional LSTM network” (a pretrained vector determining model (¶ n0011)) ).

Regarding claim 15, Wang Wei et al. do teach the electronic device according to claim 10, wherein the additional feature information comprises at least one upperseat concept and a probability corresponding to each of the upperseat concept (according to ¶ n0104 lines 8-9: “the entity” (candidate entity) “cold” “result[s] in a high similarity score” (is associated with a “similarity” (an upperseat concept) which itself corresponds to a “score” (a probability as well as a feature describing the candidate entity)) ; 
and the determining the additional feature information of each of the candidate entity comprises: 
determining, for each candidate entity, at least one upperseat concept of the candidate entity and the probability corresponding to each of the upperseat concept based on the candidate entity and a preset concept predicting model, to obtain a probability sequence (according to ¶ n0104 lines 8-9: “the entity” (candidate entity) “cold” “result[s] in a high similarity” (is associated with a “similarity” (an upperseat concept) which itself corresponds to a “score” (a probability as well as a feature describing the candidate entity and thus is based on the candidate entity), and the computation of the “score” (probability for each candidate entity or a sequence of probabilities for when there are plurality of candidate entities) is utilized by “The method based on semantic similarity” (a preset concept predicting model (¶ n0093 last sentence)).

Regarding claim 19, Wang Wei et al. do teach a non-transient computer-readable storage medium storing computer instructions, the computer instructions, when executed by a computer, causing the computer to perform operations (“LSTM network coding” used throughout to do the method steps require strong computer with processor CPU and memory or storage medium used by the processor with associated instructions and programs)
Comprising: 
acquiring a target text (¶ n0009 line 1: “the query text is q” (acquiring a target text)); 
determining at least one entity mention included in the target text (¶ n0009 lines 1-2: “the entity to be linked in the query text” (included in the target text) “that is, the query entity” (is an entity mention) “denoted as m”); 
determining a candidate entity corresponding to each of the entity mention based on a preset knowledge base (¶ n0006: “candidate entities” (a candidate entity) “are generated” (is determined) “by exact matching with entities in the knowledge base” (using a knowledge base) “and all candidate entities are entities with the same name as the query entity” (for each entity mention)); 
determining a reference text of each of the candidate entity and determining additional feature information of each of the candidate entity (¶ n0016: “Connect all the attributes” (determining additional feature information) “and description information” (and reference information) “of the candidate entity” (of each candidate entity) “in the knowledge base as the text information” (in text) “of the candidate entity”, where the “attributes” (the features) comprise of “le” “the length of the candidate entity text” (¶ n0018), and/or “head” information constructed using plurality of “candidate entity texts” (page 4 lines 1-2), and/or “score” (another feature) associated with a “Candidate entity” (¶ n0101”) ;  also ¶ n0034 page 5 lines 3+: “splicing” “and multiplying the text representation” “after attention and the original encoded representation respectively to obtain the final link text representation qM and the final candidate entity text representation” (reference text of the candidate entity)); 
and determining an entity linking result based on the target text, each of the reference text, and each piece of the additional feature information (¶ n0009 lines 1+: “the entity to be linked” (linking) “in the query text” “is denoted as m” “the text representation” “of the query entity” (entity reference text plus entity additional feature information) “and the query text” (and the target text) “is denoted as the link text qM”; i.e., according to ¶ n0016 lines 1-2: “Connect all the attributes and description information of the candidate entity in the knowledge base as the text information of the candidate entity” (i.e., the “query entity” “text representation” or “text information” used in the “link” has embedded in it the “attribute” “information” (feature information) as well as “description information” (reference text)).

Regarding claim 20, Wang Wei et al. do teach the non-transient computer-readable storage medium of claim 19, wherein the determining the at least one entity mention included in the target text comprises: 
determining a text embedding vector and a relevant eigenvector of the target text (¶n0034 lines 1+: “obtain the linked text representation related to the candidate entity text” (determining a text embedding vector) “and the candidate entity text representation related to the linked text” (and a relevant eigenvector of the target text)) ; 
fusing the text embedding vector and the relevant eigenvector to obtain a fused vector (¶n 0034 page 5 lines 1+: “and fine-grained fusion” (and fusing) “of the two texts” (of the text embedding vector and the relevant eigenvector) “to extract the local similar features of the two”);  
and determining the at least one entity mention based on the fused vector (¶ n0034 page 5 lines 2-3: “and further compare the differences in text details” (based on the fusion vector) “for entities” (determine at least one entity mention) “with the same name to improve similar features”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Wei et al., and further in view of CN 105976056.
Regarding claim 3, Wang Wei et al. do teach the method according to claim 2, wherein the determining the at least one entity mention based on the fused vector comprises: 
performing attention enhancement on the fused vector to obtain an enhanced vector (¶ n0034 page 5 lines 3+: “splicing and multiplying the text representation” (the fused text) “after attention” (undergo attention enhancement) “to obtain the final link text representation qM” (to obtain an enhanced vector)).
Wang Wei et al. do not specifically disclose:  
classifying the enhanced vector twice to obtain a head position and a tail position of each of the entity mention; and determining each of the entity mention based on the obtained head position and the obtained tail position.
CN 105976056 do teach:
classifying the enhanced vector twice to obtain a head position and a tail position of each of the entity mention; and determining each of the entity mention based on the obtained head position and the obtained tail position (“Description” lines 2+: “the system of the invention uses” “bidirectional RNN when predicting the enterprise name” (to determine an entity mention) “the text sequence input in the bidirectional RNN from head to tail” (it obtains a head and a tail position of the “enterprise name” (entity mention)) “in” “a forward algorithm, then from the tail to head reversely input” (by classifying it twice) “when predicting the enterprise main name and dependency information”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “bidirectional RNN” methods of “enterprise name” “predict[ion]” of CN 105976056 into the “entity link coding model CNN and LSTM” of Wang Wei et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to aid Wang Wei et al. to enjoy “higher reliability of the identification” of the “enterprise main name” (“entity”) as disclosed in the “Description” by CN 105976056 line 6.

Regarding claim 12, Wang Wei et al. do teach the electronic device according to claim 11, wherein the determining the at least one entity mention based on the fused vector comprises: 
performing attention enhancement on the fused vector to obtain an enhanced vector (¶ n0034 page 5 lines 3+: “splicing and multiplying the text representation” (the fused text) “after attention” (undergo attention enhancement) “to obtain the final link text representation qM” (to obtain an enhanced vector)).
Wang Wei et al. do not specifically disclose:  
classifying the enhanced vector twice to obtain a head position and a tail position of each of the entity mention; and determining each of the entity mention based on the obtained head position and the obtained tail position.
CN 105976056 do teach:
classifying the enhanced vector twice to obtain a head position and a tail position of each of the entity mention; and determining each of the entity mention based on the obtained head position and the obtained tail position (“Description” lines 2+: “the system of the invention uses” “bidirectional RNN when predicting the enterprise name” (to determine an entity mention) “the text sequence input in the bidirectional RNN from head to tail” (it obtains a head and a tail position of the “enterprise name” (entity mention)) “in” “a forward algorithm, then from the tail to head reversely input” (by classifying it twice) “when predicting the enterprise main name and dependency information”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “bidirectional RNN” methods of “enterprise name” “predict[ion]” of CN 105976056 into the “entity link coding model CNN and LSTM” of Wang Wei et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to aid Wang Wei et al. to enjoy “higher reliability of the identification” of the “enterprise main name” (“entity”) as disclosed in the “Description” by CN 105976056 line 6.


Claim(s) 7-8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Wei et al., and further in view of Sanjeev et al. (WO 2019/229769).
Regarding claim 7, Wang Wei et al. do not specifically disclose the method according to claim 1, wherein the determining the entity linking result based on the target text, each of the reference text, and each piece of the additional feature information comprises: 
determining a first embedding vector of the target text, a second embedding vector of the target text, a first embedding vector of each of the reference text, and a second embedding vector of each of the reference text respectively; 
and  determining the entity linking result based on the first embedding vector of the target text, the second embedding vector of the target text, the first embedding vector of each of the reference text, the second embedding vector of each of the reference text, and each piece of the additional feature information.
Sanjeev et al. do teach:
determining a first embedding vector of the target text, a second embedding vector of the target text, a first embedding vector of each of the reference text, and a second embedding vector of each of the reference text respectively (Page 23 last line: “E.g. Query- Who wrote Harry Potter?” (a target text comprising named entities or reference texts “Harry” and “Potter”); Page 24 lines 3-4: “embedding of all the words in a context and query is taken” (a first embedding vector of the “query” (target text) which comprises of “embedding” of “all” “words” e.g. “Harry” (a reference text) “through a CNN” (using a first preset vector determining model); Page 26 § 6 lines 6+: “BiLSTMs are fed with the word” “embedding and the output layer is generated by the LSTM” (a second embedding vector using a different or second model is generated following the original “word” “embedding” which results in generation of a second embedding vector of the “query” (target text) and its associated “embedding” for every “word” e.g., “Harry” (reference text) resulting in a second embedding vector for the target and each reference text because according to page 49 § 202c lines 2+: following “BiLSTM” “output layer which is generated is a concatenated matrix” (each row of that matrix represents a second embedding vector of the target text and) “of word embeddings” (or e.g. second embedding of each word in the “query” e.g., “Harry” (reference text) which results in second embedding vector for each reference text))); 
and  determining the entity linking result based on the first embedding vector of the target text, the second embedding vector of the target text, the first embedding vector of each of the reference text, the second embedding vector of each of the reference text, and each piece of the additional feature information (Page 26 § 6 lines 6+: “BiLSTMs are fed” (an entity linking second embedding vectors of target and reference texts) “with the word” (with corresponding first embedding vectors of the target as well reference texts attributed to “CNN”) “embedding and the output layer is generated by the LSTM is combined with Focus word embedding, Attribute embedding”(using also additional features) “and Named entity” (for named entities) “relationship word embeddings”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the general “query” “disambiguation” techniques using two different models “CNN”, and “BiLSTM” for identifying e.g. “named entity” and/or “acronyms” in Sanjeev et al. into the general “query entity” identification of Wang Wei et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Wang Wei et al. using “feeding” “a Bidirectional Long-Short Term Memory” “with” “word and character embedding” “in order to correctly classify context of said query” as disclosed in Sanjeev et al. page 4 ¶ 1, which should help in superior “name entity” identification.

Regarding claim 8, Wang Wei et al. do not specifically disclose the method according to claim 7, wherein the determining the first embedding vector of the target text, the second embedding vector of the target text, the first embedding vector of each of the reference text, and the second embedding vector of each of the reference text comprises:
determining a word embedding vector of the target text, a character embedding vector of the target text, a word embedding vector of each of the reference text, and a character embedding vector of each of the reference text respectively;
determining the first embedding vector of the target text based on the word embedding vector of the target text, the character embedding vector of the target text, and a first preset 10 vector determining model; determining the second embedding vector of the target text based on the target text and a second preset vector determining model; 
and determining, for each reference text, the first embedding vector of the reference text based on the word embedding vector of the reference text, the character embedding vector of the reference text, and the first preset vector determining model;
and determining the second embedding vector of the reference text based on the reference text and the second preset vector determining model.
Sanjeev et al. do teach:
determining a word embedding vector of the target text, a character embedding vector of the target text, a word embedding vector of each of the reference text, and a character embedding vector of each of the reference text respectively (page 24 lines 3+: “embedding of all the words in a context and query” (i.e., by using “word embeddings (WE)” (determining a word embedding vector (page 25 last ¶) for the “query” (target text)) “and kept in a matrix” “in a sequence and all the embeddings of character” (i.e. and also  “character embedding” (a character embedding vector of the target text (page 26 ¶ 1)); page 25 last ¶: “word embeddings” “are vectors of [1x300] where 300 represents features for a single word” (determining a word embedding vector associated with e.g. “Harry” (the reference text)); page 26 ¶ 1: “character embedding” “are the vectors of [1x8] where 8 represents the features for a single character” (i.e., determining a character embedding vector for characters associated with “Harry” (reference text));
determining the first embedding vector of the target text based on the word embedding vector of the target text, the character embedding vector of the target text, and a first preset vector determining model (page 26 § 6 lines 3+: “with the help of CNN” (using a first preset vector determining model) “word embedding (WE)” (the first word embedding vector of the target text is determined based on word embedding vector) “and character embedding (CE)” (and character embedding vector of the target text) “are combined”); 
determining the second embedding vector of the target text based on the target text and a second preset vector determining model (page 26 § 6 lines 6+ “BiLSTMs” (using a second preset vector determining model) “are fed with the word” (for determining a second embedding vector of the target text) “and character embedding and output layer is generated by the LSTM”); 
and determining, for each reference text, the first embedding vector of the reference text based on the word embedding vector of the reference text, the character embedding vector of the reference text, and the first preset vector determining model (   page 26 § 6 lines 3+: “with the help of CNN” (using the first preset vector determining model) “word embedding (WE)” (the first word embedding vector of the reference text is determined based on word embedding vector) “and character embedding (CE)” (and character embedding vector of the reference text) “are combined”);
and determining the second embedding vector of the reference text based on the reference text and the second preset vector determining model (page 26 § 6 lines 6+ “BiLSTMs” (using the second preset vector determining model) “are fed with the word” (for determining a second embedding vector of the reference texts) “and character embedding and output layer is generated by the LSTM”).
For obviousness to combine Wang Wei et al. and Sanjeev et al. see claim 7.

Regarding claim 16, Wang Wei et al. do not specifically disclose the electronic device according to claim 10, wherein the determining the entity linking result based on the target text, each of the reference text, and each piece of the additional feature information comprises: 
determining a first embedding vector of the target text, a second embedding vector of the target text, a first embedding vector of each of the reference text, and a second embedding vector of each of the reference text respectively; 
and  determining the entity linking result based on the first embedding vector of the target text, the second embedding vector of the target text, the first embedding vector of each of the reference text, the second embedding vector of each of the reference text, and each piece of the additional feature information.
Sanjeev et al. do teach:
determining a first embedding vector of the target text, a second embedding vector of the target text, a first embedding vector of each of the reference text, and a second embedding vector of each of the reference text respectively (Page 23 last line: “E.g. Query- Who wrote Harry Potter?” (a target text comprising named entities or reference texts “Harry” and “Potter”); Page 24 lines 3-4: “embedding of all the words in a context and query is taken” (a first embedding vector of the “query” (target text) which comprises of “embedding” of “all” “words” e.g. “Harry” (a reference text) “through a CNN” (using a first preset vector determining model); Page 26 § 6 lines 6+: “BiLSTMs are fed with the word” “embedding and the output layer is generated by the LSTM” (a second embedding vector using a different or second model is generated following the original “word” “embedding” which results in generation of a second embedding vector of the “query” (target text) and its associated “embedding” for every “word” e.g., “Harry” (reference text) resulting in a second embedding vector for the target and each reference text because according to page 49 § 202c lines 2+: following “BiLSTM” “output layer which is generated is a concatenated matrix” (each row of that matrix represents a second embedding vector of the target text and) “of word embeddings” (or e.g. second embedding of each word in the “query” e.g., “Harry” (reference text) which results in second embedding vector for each reference text))); 
and  determining the entity linking result based on the first embedding vector of the target text, the second embedding vector of the target text, the first embedding vector of each of the reference text, the second embedding vector of each of the reference text, and each piece of the additional feature information (Page 26 § 6 lines 6+: “BiLSTMs are fed” (an entity linking second embedding vectors of target and reference texts) “with the word” (with corresponding first embedding vectors of the target as well reference texts attributed to “CNN”) “embedding and the output layer is generated by the LSTM is combined with Focus word embedding, Attribute embedding”(using also additional features) “and Named entity” (for named entities) “relationship word embeddings”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the general “query” “disambiguation” techniques using two different models “CNN”, and “BiLSTM” for identifying e.g. “named entity” and/or “acronyms” in Sanjeev et al. into the general “query entity” identification of Wang Wei et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Wang Wei et al. using “feeding” “a Bidirectional Long-Short Term Memory” “with” “word and character embedding” “in order to correctly classify context of said query” as disclosed in Sanjeev et al. page 4 ¶ 1, which should help in superior “name entity” identification.

Regarding claim 17, Wang Wei et al. do not specifically disclose the electronic device according to claim 16, wherein the determining the first embedding vector of the target text, the second embedding vector of the target text, the first embedding vector of each of the reference text, and the second embedding vector of each of the reference text comprises:
determining a word embedding vector of the target text, a character embedding vector of the target text, a word embedding vector of each of the reference text, and a character embedding vector of each of the reference text respectively;
determining the first embedding vector of the target text based on the word embedding vector of the target text, the character embedding vector of the target text, and a first preset 10 vector determining model; determining the second embedding vector of the target text based on the target text and a second preset vector determining model; 
and determining, for each reference text, the first embedding vector of the reference text based on the word embedding vector of the reference text, the character embedding vector of the reference text, and the first preset vector determining model;
and determining the second embedding vector of the reference text based on the reference text and the second preset vector determining model.
Sanjeev et al. do teach:
determining a word embedding vector of the target text, a character embedding vector of the target text, a word embedding vector of each of the reference text, and a character embedding vector of each of the reference text respectively (page 24 lines 3+: “embedding of all the words in a context and query” (i.e., by using “word embeddings (WE)” (determining a word embedding vector (page 25 last ¶) for the “query” (target text)) “and kept in a matrix” “in a sequence and all the embeddings of character” (i.e. and also  “character embedding” (a character embedding vector of the target text (page 26 ¶ 1)); page 25 last ¶: “word embeddings” “are vectors of [1x300] where 300 represents features for a single word” (determining a word embedding vector associated with e.g. “Harry” (the reference text)); page 26 ¶ 1: “character embedding” “are the vectors of [1x8] where 8 represents the features for a single character” (i.e., determining a character embedding vector for characters associated with “Harry” (reference text));
determining the first embedding vector of the target text based on the word embedding vector of the target text, the character embedding vector of the target text, and a first preset vector determining model (page 26 § 6 lines 3+: “with the help of CNN” (using a first preset vector determining model) “word embedding (WE)” (the first word embedding vector of the target text is determined based on word embedding vector) “and character embedding (CE)” (and character embedding vector of the target text) “are combined”); 
determining the second embedding vector of the target text based on the target text and a second preset vector determining model (page 26 § 6 lines 6+ “BiLSTMs” (using a second preset vector determining model) “are fed with the word” (for determining a second embedding vector of the target text) “and character embedding and output layer is generated by the LSTM”); 
and determining, for each reference text, the first embedding vector of the reference text based on the word embedding vector of the reference text, the character embedding vector of the reference text, and the first preset vector determining model (   page 26 § 6 lines 3+: “with the help of CNN” (using the first preset vector determining model) “word embedding (WE)” (the first word embedding vector of the reference text is determined based on word embedding vector) “and character embedding (CE)” (and character embedding vector of the reference text) “are combined”);
and determining the second embedding vector of the reference text based on the reference text and the second preset vector determining model (page 26 § 6 lines 6+ “BiLSTMs” (using the second preset vector determining model) “are fed with the word” (for determining a second embedding vector of the reference texts) “and character embedding and output layer is generated by the LSTM”).
For obviousness to combine Wang Wei et al. and Sanjeev et al. see claim 16.



Allowable Subject Matter
Claims 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1+7, 7, 10+7, 16, 19+7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 12, 19 respectively of copending Application No. 17/117,553 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/213,927
1. A method for entity linking, comprising: 

acquiring a target text; 
determining at least one entity mention included in the target text; 
 determining a candidate entity corresponding to each of the entity mention based on a preset knowledge base; 
Claim 7: determining a first embedding vector of each of the reference text



determining a reference text of each of the candidate entity and determining additional feature information of each of the candidate entity; 


and determining an entity linking result based on the target text, each of the reference text, and 10 each piece of the additional feature information.
17/117,553
1. A method for linking an entity, the method comprising:
acquiring a target text; 
determining at least one entity mention comprised in the  target text and a candidate entity corresponding to each entity mention; 


determining an embedding vector of each candidate entity, based on the each candidate entity and a preset entity embedding vector determination model;  determining context semantic information of the target text, based on the target text and each embedding vector; 
determining type information of the at least one entity mention; 
and determining an entity linking result of the at least one  entity mention, based on the each embedding vector, the context semantic information, and each type information.

Furthermore, it would been obvious to one of ordinary skill in the art to omit limitations of the pending application claims, as noted in In re Karlson, 136 USPQ 184: “Omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
October 7th 2022.